Title: To Benjamin Franklin from Jacques Besse, 1 August 1781
From: Besse, Jacques
To: Franklin, Benjamin


Monsieur,
A Strasbourg ce 1er août 1781.
Pardonnez un instant si je vous interomps. Depuis mon arrivée ici Je me Suis apperçu que l’encre d’imprimerie dont on se Servoit étoit foible, vu que le vernis n’étoit pas assez cuit, de plus le noir de fumée n’étoit pas de la premiere qualité; ce qui a été goutté par Monsieur Le Tellier Directeur de cette imprimerie, & m’a en conséquence chargé d’en faire de nouvelle. C’est pourquoi, Monsieur, J’ai recours à vos lumières & encore plus à vos bontés, pour atteindre le degré de perfection où l’on veut parvenir.
J’ose, Monsieur, encore vous prier d’une manière peut-être indiscret, d’un autre service non moins important & qui peut m’être de la plus grande utilité. Voici le fait:
On imprime en rouge & en bleu sur toille, & cela depuis très-longtemps en angleterre, des Plans de villes, comme Londres, Paris, d’une manière ineffaçable, car les mouchoirs sur lesquels sont ces Plans vont à la Lessive, & l’encre en paroît plus belle. Ce qui m’étonne le plus c’est qu’ils impriment Londre en rouge d’un côté & de l’autre, Paris, en bleu. J’ai cru jusqu’à présent que cette encre étoit de beaucoup plus liquide que celle dont nous nous Servons, & que ces ouvrage ce faisoient à-peu-près comme on fait les indiennes; cependant un de mes confrères m’a assuré qu’il avoit vu un imprimeur venant de Londres qui avoit le Secret de donner aux impressions rouges une beauté où personne ne pouvoit atteindre & tout son Secret consistoit (après qu’il avoit broyé son cinabre ou vermillon dans le vernis) de verser quelques gouttes d’eau qu’il achetoit, très-bon marché, chez le premier apothicaire; cette même eau avoit la vertu de métamorphoser l’encre noire en un très-beau bleu, ce qui me feroit volontier croire que les plans de Londres, &c. imprimés sur toille, s’impriment de la même manière que nos caractères, & que par la vertu d’un eau chymique (Je pense) on incrustre, ou on dissout cette encre, de manière qu’elle peut supporter les épreuves de la Lessive. Voilà ce qui existe; c’est tout ce que j’en sais. Si par l’effet de votre bonté ordinaire, vous vouliez vous abaisser un instant jusqu’à vouloir me communiquer vos idées vous obligerez le plus respectueux des hommes. Quand j’eus l’honneur de vous voir, de m’approcher de vous, pour la premiere fois, je ne m’attendois pas à tant de douceur & d’affabilité: depuis cet instant, Monsieur, je ne vous ai pas perdu de vue; mon regret est extrême(?), puisque je n’ai pu vous être attaché; souffrez, Monsieur, qu’une Lettre de temps en temps me dédommage et me mette à même de vous assurer de mon sincere attachement, & du profond respect avec lequel J’ai l’honneur d’être, Monsieur, Votre très-humble & très-obéissant sr.
Jacques Besseà Strasbourg, chez Monsieur le Tellier Place Dauphine.
 
Notation: Mons. Besse Augt. 1. 1781
